Case 3:18-cv-00966-SMY Document 140-5 Filed 11/08/19 Page 1 of 36 Page ID #1417




                        EXHIBIT E
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page21
                                                              ofof
                                                                 3635Page
                                                                      PageIDID
                                                                             #1418
                                                                               #1266



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                Case No. 3:18-cv-966-SMY-MAB
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
             Defendants.                )

   DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K
          SPORTS, INC., AND VISUAL CONCEPTS ENTERTAINMENT’S
     OBJECTIONS AND RESPONSES TO PLAINTIFF CATHERINE ALEXANDER’S
                SECOND SET OF REQUESTS FOR ADMISSIONS

          Pursuant to Federal Rules of Civil Procedure 26 and 36, Defendants Take-Two

   Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc. and Visual Concepts Entertainment

   (collectively “Take-Two”), by and through their undersigned counsel, hereby respond to Plaintiff

   Catherine Alexander’s (“Alexander” or “Plaintiff”) Requests for Admission, served on

   September 11, 2019 (the “Requests for Admission” or “Requests,” and each individually, a

   “Request”) in the above-captioned action (“Litigation”) as follows:
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page32
                                                              ofof
                                                                 3635Page
                                                                      PageIDID
                                                                             #1419
                                                                               #1267



                                       GENERAL OBJECTIONS

           1.      Take-Two objects to the Requests to the extent that they purport to impose

   obligations beyond those set forth in the Federal Rules of Civil Procedure, the Local Rules, or

   other applicable law.

           2.      Take-Two objects to the Requests to the extent that they seek information that is

   subject to the attorney-client privilege, the work-product privilege, the joint defense privilege

   and/or any other applicable privilege or protection. Take-Two does not waive, intends to

   preserve, and is preserving the attorney-client privilege, the work-product privilege, the joint

   defense privilege, and every other applicable privilege or protection with respect to any

   information protected by such a privilege or protection.

           3.      Take-Two objects to the Requests to the extent that they seek proprietary or

   confidential business information, trade secrets, or other sensitive information, or documents that

   contain information that is non-responsive to the Requests. To the extent that the response to

   any Request requires the disclosure of any non-privileged proprietary or confidential

   information, trade secrets or other sensitive information, Take-Two will provide such

   information subject to the entry of an appropriate protective order governing the parties to this

   Litigation. By responding to the Requests, Take-Two does not waive, intends to preserve, and is

   preserving all of its rights to assert that any and all such information is confidential. Information

   furnished by Take-Two shall only be used in connection with this Litigation and shall not be

   disclosed, in whole or in part, to any person or entity that is not a party or a representative of a

   party to this Litigation.
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page43
                                                              ofof
                                                                 3635Page
                                                                      PageIDID
                                                                             #1420
                                                                               #1268



          4.      Take-Two objects to the Requests to the extent that they seek information that

   Plaintiff equally may otherwise obtain from public sources or with less burden and expense by

   using other means of discovery.

          5.      In providing this response to the Requests, Take-Two does not in any way waive

   or intend to waive, but rather is preserving and intends to preserve:

                    (i)   All objections as to competency, authenticity, relevancy, materiality and

                          admissibility;

                   (ii)   All rights to object on any grounds to the use in any subsequent

                          proceedings of any of the responses or information contained herein,

                          including but not limited to the right to object to the trial of this or any

                          other action;

                  (iii)   All objections as to vagueness and ambiguity; and

                   (iv)   All rights to objects on any grounds to any further requests for admission.

          6.      Take-Two objects to the Requests to the extent that they seek information set

   forth in documents that are outside Take-Two’s possession, custody, and control.

          7.      Take-Two objects to the Requests to the extent that they are not limited to the

   time relevant to this Litigation.

          8.      Take-Two objects to the Requests to the extent that they unfairly seek to restrict

   the facts upon which Take-Two may rely at trial. Discovery has not been completed and Take-

   Two is not necessarily in possession of all the facts and documents upon which Take-Two

   intends to rely. The responses submitted herewith are tendered to Plaintiff with the reservation

   that responses are submitted without limiting the evidence on which Take-Two may rely to

   support the contentions they may assert at the trial on this action and to rebut or impeach the



                                                     2
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page54
                                                              ofof
                                                                 3635Page
                                                                      PageIDID
                                                                             #1421
                                                                               #1269



   contentions, assertions, and evidence that Plaintiff may present. Take-Two reserves the right to

   supplement or amend this response at a future date.

          9.      Take-Two objects to the Requests to the extent that they define the term

   “Infringing Games” to mean the “videogames WWE 2K16, WWE 2K17 and WWE 2K18.” This

   term misleadingly implies that these video games infringe Plaintiff’s purported copyrights. For

   purposes of responding to the Requests, Take-Two will use the term “WWE 2K Games” to refer

   to the video games WWE 2K16, WWE 2K17, and WWE 2K18.

          10.     Take-Two objects to the Requests to the extent that they define the terms

   “authentic” and “authenticity” to mean the “representation or recreation of a person or program

   in a video game as it appears or would appear on television,” and they further state that “[t]hese

   terms are used in the same manner as Mr. Mark Little, on behalf of Defendants, used the terms

   when describing ‘goal’ of creating an ‘authentic’ Randy Orton in the Infringing Games by

   ‘trying to make [Randy Orton] look like in the game’ how ‘he looks on programming

   [television]’ (Dep. Tr. Little, 160:21-25; 149:9-13) and ‘having our game, as much as we can and

   as possible, represent what they [consumers or viewers] see and acknowledge in person on TV’

   (Dep. Tr. Little, 158:23-159:1).” Plaintiff’s definition misleadingly implies that Mark Little

   defined the terms “authentic” and “authenticity” as Plaintiff has done in the Requests, and further

   misleadingly paraphrases Mark Little’s deposition testimony.

          11.     Take-Two objects to the Requests to the extent that they define the term “the

   Tattoos” to mean “the copyrighted tattoos at issue in this lawsuit, specifically the Rose, Dove,

   Skulls, Tribal, Tribal Addition, and Bible Verse works tattooed on Randy Orton,” as Plaintiff’s

   definition includes the legal conclusion that the tattoos that appear on Randy Orton are subject to

   copyright protection. Take-Two does not concede the legal issue.



                                                    3
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page65
                                                              ofof
                                                                 3635Page
                                                                      PageIDID
                                                                             #1422
                                                                               #1270



              RESPONSES AND OBJECTIONS TO REQUESTS FOR ADMISSION


   REQUEST FOR ADMISSION NO. 37:

           Admit that the Infringing Games are authentic.

   RESPONSE TO REQUEST FOR ADMISSION NO. 37:

           Take-Two incorporates by reference the above-stated general objections as if fully set

   forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

   extent that the term “authentic” is misleading as indicated in General Objection No. 10. Take-

   Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

   Games are being compared. Subject to and without waiving the foregoing objections, Take-Two

   denies this Request as it is unintelligible.


   REQUEST FOR ADMISSION NO. 38:

          Admit that one of Defendants’ goals in developing the Infringing Games was
   authenticity.

   RESPONSE TO REQUEST FOR ADMISSION NO. 38:

           Take-Two incorporates by reference the above-stated general objections as if fully set

   forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

   extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

   Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

   Games are being compared. Subject to and without waiving the foregoing objections, Take-Two

   denies this Request, except admits that one of its goals was to realistically depict the wrestlers in

   the WWE 2K Games as they appear in real life.



                                                     4
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page76
                                                              ofof
                                                                 3635Page
                                                                      PageIDID
                                                                             #1423
                                                                               #1271



   REQUEST FOR ADMISSION NO. 39:

          Admit that inclusion of the Tattoos in the Infringing Games was in part to achieve
   authenticity.

   RESPONSE TO REQUEST FOR ADMISSION NO. 39:

          Take-Two incorporates by reference the above-stated general objections as if fully set

   forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

   extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

   Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

   Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

   extent that the phrase “achieve authenticity” is unclear and undefined. Subject to and without

   waiving the foregoing objections, Take-Two denies this Request, except admits that tattoos are

   included in the WWE 2K Games so that the depiction of the wrestlers is realistic.


   REQUEST FOR ADMISSION NO. 40:

           Admit that Defendants believe that consumers’ expectations for the Infringing Games is
   that the Infringing Games be authentic.

   RESPONSE TO REQUEST FOR ADMISSION NO. 40:

          Take-Two incorporates by reference the above-stated general objections as if fully set

   forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

   extent that the term “authentic” is misleading as indicated in General Objection No. 10. Take-

   Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

   Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

   extent that the phrase “consumers’ expectations” is unclear and undefined. Take-Two objects to



                                                   5
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page87
                                                              ofof
                                                                 3635Page
                                                                      PageIDID
                                                                             #1424
                                                                               #1272



   this Request as not being relevant to any claims or issues in this case. Take-Two objects to this

   Request as the survey conducted by Dr. Deborah Jay shows that consumers do not purchase the

   WWE 2K Games because of the Tattoos. Subject to and without waiving the foregoing

   objections, Take-Two denies this Request.


   REQUEST FOR ADMISSION NO. 41:

          Admit that consumer’s expectations for the Infringing Games is that they be authentic.

   RESPONSE TO REQUEST FOR ADMISSION NO. 41:

          Take-Two incorporates by reference the above-stated general objections as if fully set

   forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

   extent that the term “authentic” is misleading as indicated in General Objection No. 10. Take-

   Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

   Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

   extent that the phrase “consumer’s expectations” is unclear and undefined. Take-Two objects to

   this Request as not being relevant to any claims or issues in this case. Take-Two objects to this

   Request as the survey conducted by Dr. Deborah Jay shows that consumers do not purchase the

   WWE 2K Games because of the Tattoos. Subject to and without waiving the foregoing

   objections, Take-Two states that, after a reasonable inquiry, the information that Take-Two

   knows or can readily obtain is insufficient to enable Take-Two to admit or deny this Request.


   REQUEST FOR ADMISSION NO. 42:

           Admit that the Tattoos in the Infringing Games contribute to the authenticity of the
   Infringing Games.




                                                   6
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page98
                                                              ofof
                                                                 3635Page
                                                                      PageIDID
                                                                             #1425
                                                                               #1273



   RESPONSE TO REQUEST FOR ADMISSION NO. 42:

          Take-Two incorporates by reference the above-stated general objections as if fully set

   forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

   extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

   Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

   Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

   extent that the phrase “contribute to the authenticity” is unclear and undefined. Subject to and

   without waiving the foregoing objections, Take-Two denies this Request, except admits that

   tattoos are included in the WWE 2K Games so that the depiction of the wrestlers is realistic.


   REQUEST FOR ADMISSION NO. 43:

          Admit that one of Defendants’ goals in developing and marketing the Infringing Games
   was to meet or exceed consumers’ expectations of authenticity.

   RESPONSE TO REQUEST FOR ADMISSION NO. 43:

          Take-Two incorporates by reference the above-stated general objections as if fully set

   forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

   extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

   Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

   Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

   extent that the phrase “meet or exceed consumers’ expectations of authenticity” is unclear and

   undefined. Take-Two objects to this Request as not being relevant to any claims or issues in this

   case. Take-Two objects to this Request as the survey conducted by Dr. Deborah Jay shows that




                                                   7
Case
 Case3:18-cv-00966-SMY-MAB
      3:18-cv-00966-SMY Document
                           Document
                                 140-5
                                     137Filed
                                           Filed
                                               11/08/19
                                                 10/11/19Page
                                                           Page
                                                              109ofof36
                                                                      35 Page
                                                                          PageIDID#1426
                                                                                   #1274



   consumers do not purchase the WWE 2K Games because of the Tattoos. Subject to and without

   waiving the foregoing objections, Take-Two denies this Request.


   REQUEST FOR ADMISSION NO. 44:

          Admit that one of Defendants’ goals in developing and marketing the Infringing Games
   was to make design choices that would not impair the authenticity of the Infringing Games.

   RESPONSE TO REQUEST FOR ADMISSION NO. 44:

          Take-Two incorporates by reference the above-stated general objections as if fully set

   forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

   extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

   Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

   Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

   extent that the phrase “impair the authenticity” is unclear and undefined. Take-Two objects to

   this Request as not being relevant to any claims or issues in this case. Subject to and without

   waiving the foregoing objections, Take-Two denies this Request, except admits that tattoos are

   included in the WWE 2K Games so that the depiction of the wrestlers is realistic.


   REQUEST FOR ADMISSION NO. 45:

         Admit that Defendants’ goal of authenticity was influenced in part by their desire to
   maximize revenue and profits of the Infringing Games.

   RESPONSE TO REQUEST FOR ADMISSION NO. 45:

          Take-Two incorporates by reference the above-stated general objections as if fully set

   forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

   misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

   extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-


                                                    8
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page1110
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1427
                                                                                 #1275



    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

    extent that the phrase “goal of authenticity” is unclear and undefined. Take-Two objects to this

    Request as not being relevant to any claims or issues in this case. Take-Two objects to this

    Request as the survey conducted by Dr. Deborah Jay shows that consumers do not purchase the

    WWE 2K Games because of the Tattoos. Subject to and without waiving the foregoing

    objections, Take-Two denies this Request.


    REQUEST FOR ADMISSION NO. 46:

           Admit that Defendants’ goal in not making design choices that would impair the
    authenticity of the Infringing Games was influenced in part by their desire to maximize revenue
    and profits of the Infringing Games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 46:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

    extent that the phrase “impair the authenticity” is unclear and undefined. Take-Two objects to

    this Request as not being relevant to any claims or issues in this case. Take-Two objects to this

    Request as the survey conducted by Dr. Deborah Jay shows that consumers do not purchase the

    WWE 2K Games because of the Tattoos. Subject to and without waiving the foregoing

    objections, Take-Two denies this Request.




                                                    9
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page1211
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1428
                                                                                 #1276



    REQUEST FOR ADMISSION NO. 47:

           Admit that a Randy Orton in-game character in the Infringing Games that had no tattoos
    would be less authentic than a Randy Orton character with tattoos.

    RESPONSE TO REQUEST FOR ADMISSION NO. 47:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authentic” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

    extent that the phrase “less authentic than” is unclear and undefined. Take-Two objects to this

    Request as vague and ambiguous to the extent that the phrase “Randy Orton character” is unclear

    and undefined. Take-Two objects to this Request as vague and ambiguous to the extent that

    there is a difference between “a Randy Orton in-game character” and “a Randy Orton character”

    that is undefined. Take-Two objects to this Request as not being relevant to any claims or issues

    in this case. Take-Two objects to this Request to the extent that it contains an incomplete

    hypothetical. Subject to and without waiving the foregoing objections, Take-Two denies this

    Request, except admits that Mr. Orton appears in the WWE 2K Games as he does in real life and

    Mr. Orton’s tattoos are part of what he looks like in real life.


    REQUEST FOR ADMISSION NO. 48:

          Admit that a Randy Orton character in the Infringing Games that lacked the Tattoos
    would be less authentic than a Randy Orton character with Tattoos.




                                                      10
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page1312
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1429
                                                                                 #1277



    RESPONSE TO REQUEST FOR ADMISSION NO. 48:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authentic” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

    extent that the phrase “less authentic than” is unclear and undefined. Take-Two objects to this

    Request to the extent that the term “the Tattoos” is misleading as indicated in General Objection

    No. 11. Take-Two objects to this Request as vague and ambiguous to the extent that the phrase

    “Randy Orton character” is unclear and undefined. Take-Two objects to this Request as not

    being relevant to any claims or issues in this case. Take-Two objects to this Request to the

    extent that it contains an incomplete hypothetical. Subject to and without waiving the foregoing

    objections, Take-Two denies this Request.


    REQUEST FOR ADMISSION NO. 49:

          Admit that it was technically feasible to include a Randy Orton character in the Infringing
    Games without the Tattoos.

    RESPONSE TO REQUEST FOR ADMISSION NO. 49:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as vague and ambiguous to the extent that the phrase “technically

    feasible” is unclear and undefined. Take-Two objects to this Request as vague and ambiguous to


                                                    11
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page1413
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1430
                                                                                 #1278



    the extent that the phrase “Randy Orton character” is unclear and undefined. Take-Two objects

    to this Request as not being relevant to any claims or issues in this case. Take-Two objects to

    this Request to the extent that it contains an incomplete hypothetical. Subject to and without

    waiving the foregoing objections, Take-Two denies this Request.


    REQUEST FOR ADMISSION NO. 50:

          Admit that it was technically feasible to include a Randy Orton character in the Infringing
    Games with tattoos in place of the Tattoos that are different from the Tattoos.

    RESPONSE TO REQUEST FOR ADMISSION NO. 50:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as vague and ambiguous to the extent that the phrase “technically

    feasible” is unclear and undefined. Take-Two objects to this Request as vague and ambiguous to

    the extent that the phrase “Randy Orton character” is unclear and undefined. Take-Two objects

    to this Request as not being relevant to any claims or issues in this case. Subject to and without

    waiving the foregoing objections, Take-Two denies this Request, except admits that Mr. Orton

    appears in the WWE 2K Games as he does in real life.


    REQUEST FOR ADMISSION NO. 51:

             Admit that the inclusion of the Tattoos in the Infringing Games was a design choice made
    at least in part by Defendants.

    RESPONSE TO REQUEST FOR ADMISSION NO. 51:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is


                                                    12
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page1514
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1431
                                                                                 #1279



    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11.

    Subject to and without waiving the foregoing objections, Take-Two denies this Request, except

    admits that the Tattoos were included in the WWE 2K Games’ depiction of Randy Orton because

    he bears those tattoos in real life, and without them he would not look like himself.


    REQUEST FOR ADMISSION NO. 52:

           Admit that the Infringing Games received praise from consumers and critics for their
    authenticity.

    RESPONSE TO REQUEST FOR ADMISSION NO. 52:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state what it is that the WWE

    2K Games have “authenticity” to. Take-Two objects to this Request as vague and ambiguous

    with respect to the terms “consumers” and “critics,” which are undefined as to scope. Take-Two

    objects to this Request as not being relevant to any claims or issues in this case. Subject to and

    without waiving the foregoing objections, Take-Two states that, after a reasonable inquiry, the

    information that Take-Two knows or can readily obtain is insufficient to enable Take-Two to

    admit or deny this Request.


    REQUEST FOR ADMISSION NO. 53:

            Admit that the Infringing Games received criticism from consumers and critics for their
    lack of authenticity.




                                                    13
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page1615
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1432
                                                                                 #1280



    RESPONSE TO REQUEST FOR ADMISSION NO. 53:

            Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request as vague and ambiguous with

    respect to the terms “consumers” and “critics,” which are undefined as to scope. Take-Two

    objects to this Request as not being relevant to any claims or issues in this case. Subject to and

    without waiving the foregoing objections, Take-Two states that, after a reasonable inquiry, the

    information that Take-Two knows or can readily obtain is insufficient to enable Take-Two to

    admit or deny this Request.


    REQUEST FOR ADMISSION NO. 54:

            Admit that one of Defendants’ goals in developing the Infringing Games was to receive
    praise from consumers and critics.

    RESPONSE TO REQUEST FOR ADMISSION NO. 54:

            Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous with respect to the terms “consumers” and “critics,” which are undefined as to

    scope. Take-Two objects to this Request as not being relevant to any claims or issues in this

    case. Subject to and without waiving the foregoing objections, Take-Two denies this Request,

    except admits that one of its goals was to realistically depict the wrestlers in the WWE 2K Games

    as they appear in real life.


                                                    14
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page1716
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1433
                                                                                 #1281



    REQUEST FOR ADMISSION NO. 55:

            Admit that one of Defendants’ goals in developing the Infringing Games was to avoid
    criticism from consumers and critics.

    RESPONSE TO REQUEST FOR ADMISSION NO. 55:

            Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous with respect to the terms “consumers” and “critics,” which are undefined as to

    scope. Take-Two objects to this Request as not being relevant to any claims or issues in this

    case. Subject to and without waiving the foregoing objections, Take-Two denies this Request,

    except admits that one of its goals was to realistically depict the wrestlers in the WWE 2K Games

    as they appear in real life.


    REQUEST FOR ADMISSION NO. 56:

             Admit that Defendants monitored or assessed statements from third parties, such as
    critics, reviewers, customers or consumers, concerning the Infringing Games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 56:

            Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous with respect to the term “statements,” which is undefined as to scope. Take-Two

    objects to this Request as vague and ambiguous with respect to the terms “critics, reviewers,

    customers or consumers” which are undefined. Take-Two objects to this Request as not being

    relevant to any claims or issues in this case. Subject to and without waiving the foregoing




                                                    15
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page1817
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1434
                                                                                 #1282



    objections, Take-Two denies this Request, except admits that it has considered at least one third

    party statement concerning the WWE 2K Games.


    REQUEST FOR ADMISSION NO. 57:

          Admit that Defendants provided statements from third parties, such as critics, reviewers,
    customers or consumers, concerning the Infringing Games to employees of Defendants.

    RESPONSE TO REQUEST FOR ADMISSION NO. 57:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous with respect to the terms “statements” and “employees,” which are undefined as

    to scope. Take-Two objects to this Request as vague and ambiguous with respect to the terms

    “critics, reviewers, customers or consumers” which are undefined. Take-Two objects to this

    Request as not being relevant to any claims or issues in this case. Subject to and without

    waiving the foregoing objections, Take-Two denies this Request, except admits that it has

    provided at least one third party statement concerning the WWE 2K Games to employees.


    REQUEST FOR ADMISSION NO. 58:

            Admit that statements from third parties, such as critics, reviewers, customers or
    consumers, concerning the Infringing Games influenced the design and development of the
    Infringing Games or subsequent wrestling games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 58:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous with respect to the terms “influenced” and “statements,” which are undefined as



                                                    16
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page1918
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1435
                                                                                 #1283



    to scope. Take-Two objects to this Request as vague and ambiguous with respect to the terms

    “critics, reviewers, customers or consumers” which are undefined. Take-Two objects to this

    Request as not being relevant to any claims or issues in this case. Subject to and without

    waiving the foregoing objections, Take-Two denies this Request, except admits that it has

    considered at least one third party statement concerning the WWE 2K Games.


    REQUEST FOR ADMISSION NO. 59:

            Admit that Defendants paid a tattooist or tattoo artist to create designs for inclusion in the
    Infringing Games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 59:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous with respect to the phrase “create designs,” which is undefined. Take-Two

    objects to this Request as not being relevant to any claims or issues in this case. Subject to and

    without waiving the foregoing objections, Take-Two denies that it paid a tattooist or tattoo artist

    for the right to include pre-existing tattoos that appear on real life wrestlers in the WWE 2K

    Games.


    REQUEST FOR ADMISSION NO. 60:

            Admit that Defendants hold a copyright interest in the art created by a tattooist for
    inclusion in the Infringing Games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 60:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague


                                                     17
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page2019
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1436
                                                                                 #1284



    and ambiguous with respect to the phrases “copyright interest” and “art created by a tattooist,”

    which are undefined. Take-Two objects to this Request as not being relevant to any claims or

    issues in this case. Subject to and without waiving the foregoing objections, Take-Two denies

    this Request, except admits that it holds a license to depict the Tattoos in the WWE 2K Games.


    REQUEST FOR ADMISSION NO. 61:

           Admit that the Tattoos were included in the Infringing Games in part to avoid criticism
    from third parties that the Infringing Games were not authentic.

    RESPONSE TO REQUEST FOR ADMISSION NO. 61:

            Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authentic” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request to the extent that the term “the

    Tattoos” is misleading as indicated in General Objection No. 11. Take-Two objects to this

    Request as vague and ambiguous to the extent that the phrase “avoid criticism from third parties”

    is unclear and undefined. Take-Two objects to this Request as not being relevant to any claims

    or issues in this case. Subject to and without waiving the foregoing objections, Take-Two denies

    this Request, except admits that the Tattoos were included to realistically depict Mr. Orton as he

    appears in real life.


    REQUEST FOR ADMISSION NO. 62:

           Admit that the Tattoos were included in the Infringing Games in part to maximize
    revenue and profit of the Infringing Games.




                                                    18
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page2120
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1437
                                                                                 #1285



    RESPONSE TO REQUEST FOR ADMISSION NO. 62:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as not being relevant to any claims or issues in this case. Take-Two

    objects to this Request as the survey conducted by Dr. Deborah Jay shows that consumers do not

    purchase the WWE 2K Games because of the Tattoos. Subject to and without waiving the

    foregoing objections, Take-Two denies this Request.


    REQUEST FOR ADMISSION NO. 63:

          Admit that the authenticity of the Infringing Games is a driver of sales of the Infringing
    Games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 63:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

    extent that the phrase “driver of sales” is unclear and undefined. Take-Two objects to this

    Request as not being relevant to any claims or issues in this case. Take-Two objects to this

    Request as the survey conducted by Dr. Deborah Jay shows that consumers do not purchase the

    WWE 2K Games because of the Tattoos. Subject to and without waiving the foregoing

    objections, Take-Two denies this Request.


                                                   19
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page2221
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1438
                                                                                 #1286



    REQUEST FOR ADMISSION NO. 64:

           Admit that the authenticity of the Infringing Games is a component of the financial
    success of the Infringing Games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 64:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state what it is that the WWE

    2K Games have “authenticity” to. Take-Two objects to this Request as vague and ambiguous to

    the extent that the phrase “component of the financial success” is unclear and undefined. Take-

    Two objects to this Request as not being relevant to any claims or issues in this case. Take-Two

    objects to this Request as the survey conducted by Dr. Deborah Jay shows that consumers do not

    purchase the WWE 2K Games because of the Tattoos. Subject to and without waiving the

    foregoing objections, Take-Two denies this Request.


    REQUEST FOR ADMISSION NO. 65:

             Admit that Defendants never calculated the percentage of the Infringing Games’
    computer programs that is made up of the Tattoos prior the filing of the Complaint in this
    litigation.

    RESPONSE TO REQUEST FOR ADMISSION NO. 65:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as vague and ambiguous to the extent that the phrase “prior the filing


                                                   20
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page2322
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1439
                                                                                 #1287



    of the Complaint” is unclear and undefined. Take-Two objects to this Request as not being

    relevant to any claims or issues in this case. Subject to and without waiving the foregoing

    objections, Take-Two admits this Request.


    REQUEST FOR ADMISSION NO. 66:

           Admit that the percentage of a computer program occupied by visual elements of a video
    game is not a metric used by Defendants when developing video games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 66:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request as vague and ambiguous to the extent that the

    phrase “occupied by visual elements” is unclear and undefined. Take-Two objects to this

    Request as not being relevant to any claims or issues in this case. Subject to and without

    waiving the foregoing objections, Take-Two denies this Request as it is unintelligible.


    REQUEST FOR ADMISSION NO. 67:

            Admit that the percentage of the Infringing Games’ computer program that is occupied
    by the visual display of the WWE Logo is less than 1%.

    RESPONSE TO REQUEST FOR ADMISSION NO. 67:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous to the extent that the phrase “occupied by the visual display” is unclear and

    undefined. Take-Two objects to this Request as not being relevant to any claims or issues in this

    case. Subject to and without waiving the foregoing objections, Take-Two states that, after a

    reasonable inquiry, the information that Take-Two knows or can readily obtain is insufficient to

    enable Take-Two to admit or deny this Request.


                                                    21
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page2423
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1440
                                                                                 #1288



    REQUEST FOR ADMISSION NO. 68:

            Admit that the percentage of the Infringing Games’ computer program that is occupied
    by the visual display of the WWE Logo is less than .01%.

    RESPONSE TO REQUEST FOR ADMISSION NO. 68:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous to the extent that the phrase “occupied by the visual display” is unclear and

    undefined. Take-Two objects to this Request as not being relevant to any claims or issues in this

    case. Subject to and without waiving the foregoing objections, Take-Two states that, after a

    reasonable inquiry, the information that Take-Two knows or can readily obtain is insufficient to

    enable Take-Two to admit or deny this Request.


    REQUEST FOR ADMISSION NO. 69:

            Admit that the percentage of the Infringing Games’ computer program that is occupied
    by the visual display of the WWE Logo is less than .001%.

    RESPONSE TO REQUEST FOR ADMISSION NO. 69:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous to the extent that the phrase “occupied by the visual display” is unclear and

    undefined. Take-Two objects to this Request as not being relevant to any claims or issues in this

    case. Subject to and without waiving the foregoing objections, Take-Two states that, after a

    reasonable inquiry, the information that Take-Two knows or can readily obtain is insufficient to

    enable Take-Two to admit or deny this Request.



                                                   22
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page2524
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1441
                                                                                 #1289



    REQUEST FOR ADMISSION NO. 70:

            Admit that the percentage of the Infringing Games’ computer program that is occupied
    by the visual display of WWE Logo is less than .0001%.

    RESPONSE TO REQUEST FOR ADMISSION NO. 70:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous to the extent that the phrase “occupied by the visual display” is unclear and

    undefined. Take-Two objects to this Request as not being relevant to any claims or issues in this

    case. Subject to and without waiving the foregoing objections, Take-Two states that, after a

    reasonable inquiry, the information that Take-Two knows or can readily obtain is insufficient to

    enable Take-Two to admit or deny this Request.


    REQUEST FOR ADMISSION NO. 71:

           Admit that Defendants’ goal of achieving authenticity in the Infringing Games was to
    reproduce or recreate the experience of watching a wrestling event on television.

    RESPONSE TO REQUEST FOR ADMISSION NO. 71:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

    extent that the phrase “goal of achieving authenticity” is unclear and undefined. Subject to and

    without waiving the foregoing objections, Take-Two denies this Request, except admits that one



                                                   23
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page2625
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1442
                                                                                 #1290



    of its goals was to realistically depict the wrestlers in the WWE 2K Games as they appear in real

    life.


    REQUEST FOR ADMISSION NO. 72:

           Admit that Defendants’ goal of achieving authenticity in the Infringing Games was to
    reproduce or recreate the experience of watching a wrestling event in person.

    RESPONSE TO REQUEST FOR ADMISSION NO. 72:

            Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

    extent that the phrase “goal of achieving authenticity” is unclear and undefined. Subject to and

    without waiving the foregoing objections, Take-Two denies this Request, except admits that one

    of its goals was to realistically depict the wrestlers in the WWE 2K Games as they appear in real

    life.


    REQUEST FOR ADMISSION NO. 73:

          Admit that consumers would be less likely to purchase the Infringing Games if
    consumers perceived the Infringing Games as not authentic.

    RESPONSE TO REQUEST FOR ADMISSION NO. 73:

            Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authentic” is misleading as indicated in General Objection No. 10. Take-


                                                    24
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page2726
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1443
                                                                                 #1291



    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request as vague and ambiguous to the

    extent that the phrase “consumers perceived” is unclear and undefined. Take-Two objects to this

    Request as not being relevant to any claims or issues in this case. Take-Two objects to this

    Request as the survey conducted by Dr. Deborah Jay shows that consumers do not purchase the

    WWE 2K Games because of the Tattoos. Subject to and without waiving the foregoing

    objections, Take-Two states that, after a reasonable inquiry, the information that Take-Two

    knows or can readily obtain is insufficient to enable Take-Two to admit or deny this Request.


    REQUEST FOR ADMISSION NO. 74:

           Admit that the notion that the Tattoos are a “tiny” asset in the Infringing Games, as
    concluded by Dr. Bogost, is not known by most consumers.

    RESPONSE TO REQUEST FOR ADMISSION NO. 74:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous to the extent that the term “notion” and the phrase “most consumers” are unclear

    and undefined. Take-Two objects to this Request as not being relevant to any claims or issues in

    this case. Subject to and without waiving the foregoing objections, Take-Two states that, after a

    reasonable inquiry, the information that Take-Two knows or can readily obtain is insufficient to

    enable Take-Two to admit or deny this Request.


    REQUEST FOR ADMISSION NO. 75:

           Admit that Defendants’ are not aware of any internal or public studies, data or analyses,
    concerning the relationship between the percentage of visual display data occupied in a computer
    program and consumers’ perception of authenticity in video games.



                                                    25
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page2827
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1444
                                                                                 #1292



    RESPONSE TO REQUEST FOR ADMISSION NO. 75:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “authenticity” is

    misleading as indicated in General Objection No. 10. Take-Two objects to this Request as vague

    and ambiguous as it does not state to what the WWE 2K Games are being compared. Take-Two

    objects to this Request as vague and ambiguous to the extent that the phrase “relationship

    between the percentage of visual display data occupied in a computer program and consumers’

    perception of authenticity” is unclear and undefined. Take-Two objects to this Request as not

    being relevant to any claims or issues in this case. Subject to and without waiving the foregoing

    objections, Take-Two denies this Request as it is unintelligible.


    REQUEST FOR ADMISSION NO. 76:

            Admit that a portion of the value of the Tattoos to the Infringing Games comes from
    creating a perception of authenticity for consumers or purchasers of the Infringing Games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 76:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state to what the WWE 2K

    Games are being compared. Take-Two objects to this Request to the extent that the term “the

    Tattoos” is misleading as indicated in General Objection No. 11. Take-Two objects to this

    Request as vague and ambiguous to the extent that the phrase “perception of authenticity” is

    unclear and undefined. Take-Two objects to this Request as not being relevant to any claims or

    issues in this case. Take-Two objects to this Request as the survey conducted by Dr. Deborah


                                                    26
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page2928
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1445
                                                                                 #1293



    Jay shows that consumers do not purchase the WWE 2K Games because of the Tattoos. Take-

    Two objects to this Request as it does not state to whom the the Tattoos have “value.” Subject to

    and without waiving the foregoing objections, Take-Two denies this Request.


    REQUEST FOR ADMISSION NO. 77:

           Admit that consumers who purchased the Infringing Games would react negatively if the
    Tattoos were not included on Randy Orton’s in-game character.

    RESPONSE TO REQUEST FOR ADMISSION NO. 77:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as vague and ambiguous to the extent that the phrase “react

    negatively” is unclear and undefined. Take-Two objects to this Request as vague and ambiguous

    to the extent that the term “consumers” is undefined as to scope. Take-Two objects to this

    Request as not being relevant to any claims or issues in this case. Take-Two objects to this

    Request to the extent that it contains an incomplete hypothetical. Subject to and without waiving

    the foregoing objections, Take-Two states that, after a reasonable inquiry, the information that

    Take-Two knows or can readily obtain is insufficient to enable Take-Two to admit or deny this

    Request.


    REQUEST FOR ADMISSION NO. 78:

           Admit that when developing the Infringing Games, Defendants’ [sic] believed that
    consumers who purchased the Infringing Games would react negatively if the Tattoos were not
    included on Randy Orton’s in-game character.




                                                    27
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page3029
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1446
                                                                                 #1294



    RESPONSE TO REQUEST FOR ADMISSION NO. 78:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as vague and ambiguous to the extent that the phrase “react

    negatively” is unclear and undefined. Take-Two objects to this Request as vague and ambiguous

    to the extent that the term “consumers” is undefined as to scope. Take-Two objects to this

    Request as not being relevant to any claims or issues in this case. Take-Two objects to this

    Request to the extent that it contains an incomplete hypothetical. Subject to and without waiving

    the foregoing objections, Take-Two denies this Request, except admits that one of its goals was

    to realistically depict the wrestlers in the WWE 2K Games.


    REQUEST FOR ADMISSION NO. 79:

           Admit that consumers who purchased the Infringing Games would react negatively if the
    Tattoos were replaced by different tattoos on Randy Orton’s in-game character.

    RESPONSE TO REQUEST FOR ADMISSION NO. 79:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as vague and ambiguous to the extent that the phrase “react

    negatively” is unclear and undefined. Take-Two objects to this Request as vague and ambiguous

    to the extent that the term “consumers” is undefined as to scope. Take-Two objects to this

    Request as not being relevant to any claims or issues in this case. Take-Two objects to this


                                                   28
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page3130
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1447
                                                                                 #1295



    Request to the extent that it contains an incomplete hypothetical. Subject to and without waiving

    the foregoing objections, Take-Two states that, after a reasonable inquiry, the information that

    Take-Two knows or can readily obtain is insufficient to enable Take-Two to admit or deny this

    Request.


    REQUEST FOR ADMISSION NO. 80:

            Admit that when developing the Infringing Games, Defendants believed that consumers
    who purchased the Infringing Games would react negatively if the Tattoos were replaced by
    different tattoos on Randy Orton’s in-game character.

    RESPONSE TO REQUEST FOR ADMISSION NO. 80:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as vague and ambiguous to the extent that the phrase “react

    negatively” is unclear and undefined. Take-Two objects to this Request as vague and ambiguous

    to the extent that the terms “believed” and “consumers” are undefined as to time and scope.

    Take-Two objects to this Request as not being relevant to any claims or issues in this case.

    Take-Two objects to this Request to the extent that it contains an incomplete hypothetical. Take-

    Two objects to this Request as the survey conducted by Dr. Deborah Jay shows that consumers

    do not purchase the WWE 2K Games because of the Tattoos. Subject to and without waiving the

    foregoing objections, Take-Two denies this Request.


    REQUEST FOR ADMISSION NO. 81:

           Admit that consumers who purchased the Infringing Games would be dissatisfied if the
    Tattoos were not included in the Infringing Games.



                                                    29
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page3231
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1448
                                                                                 #1296



    RESPONSE TO REQUEST FOR ADMISSION NO. 81:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as vague and ambiguous to the extent that the phrase “be

    dissatisfied” is unclear and undefined. Take-Two objects to this Request as vague and

    ambiguous to the extent that the term “consumers” is undefined as to scope. Take-Two objects

    to this Request as not being relevant to any claims or issues in this case. Take-Two objects to

    this Request to the extent that it contains an incomplete hypothetical. Subject to and without

    waiving the foregoing objections, Take-Two states that, after a reasonable inquiry, the

    information that Take-Two knows or can readily obtain is insufficient to enable Take-Two to

    admit or deny this Request.


    REQUEST FOR ADMISSION NO. 82:

            Admit that a component of the financial benefit attributable to the Tattoos in the
    Infringing Games is the avoidance of consumer dissatisfaction that would result if the Infringing
    Games lacked the Tattoos.

    RESPONSE TO REQUEST FOR ADMISSION NO. 82:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as vague and ambiguous to the extent that the phrase “avoidance of

    consumer dissatisfaction” is unclear and undefined. Take-Two objects to this Request as not



                                                    30
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page3332
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1449
                                                                                 #1297



    being relevant to any claims or issues in this case. Take-Two objects to this Request to the

    extent that it contains an incomplete hypothetical. Subject to and without waiving the foregoing

    objections, Take-Two denies this Request.


    REQUEST FOR ADMISSION NO. 83:

          Admit that authenticity matters to consumers who purchase or purchased the Infringing
    Games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 83:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “authenticity” is misleading as indicated in General Objection No. 10. Take-

    Two objects to this Request as vague and ambiguous as it does not state what it is that the WWE

    2K Games have “authenticity” to. Take-Two objects to this Request as vague and ambiguous to

    the extent that the phrase “authenticity matters” is unclear and undefined. Take-Two objects to

    this Request as not being relevant to any claims or issues in this case. Take-Two objects to this

    Request as the survey conducted by Dr. Deborah Jay shows that consumers do not purchase the

    WWE 2K Games because of the Tattoos. Subject to and without waiving the foregoing

    objections, Take-Two denies this Request.


    REQUEST FOR ADMISSION NO. 84:

            Admit that negative statements about the Infringing Games by third parties including, but
    not limited to, on social media, could harm sales of the Infringing Games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 84:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is


                                                    31
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page3433
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1450
                                                                                 #1298



    misleading as indicated in General Objection No. 9. Take-Two objects to this Request as vague

    and ambiguous as the phrase “negative statements” is unclear and undefined as to scope. Subject

    to and without waiving the foregoing objections, Take-Two denies this Request.


    REQUEST FOR ADMISSION NO. 85:

           Admit that Defendants did not add any new visual elements to the Tattoos before
    incorporation into the Infringing Games.

    RESPONSE TO REQUEST FOR ADMISSION NO. 85:

           Take-Two incorporates by reference the above-stated general objections as if fully set

    forth herein. Take-Two objects to this Request to the extent that the term “Infringing Games” is

    misleading as indicated in General Objection No. 9. Take-Two objects to this Request to the

    extent that the term “the Tattoos” is misleading as indicated in General Objection No. 11. Take-

    Two objects to this Request as vague and ambiguous to the extent that the phrase “any new

    visual elements” is unclear and undefined. Subject to and without waiving the foregoing

    objections, Take-Two denies this Request as it is unintelligible.



    Dated: October 11, 2019                     Respectfully submitted,

                                                 /s/ Dale M. Cendali
                                                Dale M. Cendali (admitted pro hac vice)
                                                Joshua L. Simmons (admitted pro hac vice)
                                                Christopher T. Ilardi (admitted pro hac vice)
                                                Miranda D. Means (admitted pro hac vice)
                                                Kirkland & Ellis LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone: (212) 446-4800
                                                dale.cendali@kirkland.com
                                                joshua.simmons@kirkland.com
                                                chris.ilardi@kirkland.com
                                                miranda.means@kirkland.com




                                                    32
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page3534
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1451
                                                                                 #1299



                                      Michael J. Nester (#02037211)
                                      Donovan Rose Nester P.C.
                                      15 North 1st Street, Suite A
                                      Belleville, Illinois 62220
                                      Telephone: (618) 212-6500
                                      mnester@drnpc.com

                                      Attorneys for Defendants Take-Two Interactive
                                      Software, Inc., 2K Games, Inc., 2K Sports, Inc.,
                                      and Visual Concepts Entertainment




                                          33
Case
 Case3:18-cv-00966-SMY-MAB
       3:18-cv-00966-SMY Document
                            Document
                                  140-5
                                     137Filed
                                          Filed
                                              11/08/19
                                                10/11/19Page
                                                         Page3635
                                                                ofof
                                                                   3635Page
                                                                        PageIDID
                                                                               #1452
                                                                                 #1300



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                 EAST ST. LOUIS DIVISION

  CATHERINE ALEXANDER,                   )
                                         )
              Plaintiff,                 )
                                         )
       -vs-                              )
                                         )
  TAKE-TWO INTERACTIVE SOFTWARE, INC., )
  2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                Case No. 3:18-cv-966-SMY-MAB
  WRESTLING ENTERTAINMENT, INC.;         )
  VISUAL CONCEPTS ENTERTAINMENT;         )
  YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                         )
                                         )
              Defendants.                )

                                    CERTIFICATE OF SERVICE

           I hereby certify that on October 11, 2019, I electronically filed the foregoing Defendants
    Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
    Entertainment’s Responses and Objections to Plaintiff Catherine Alexander’s Second Set
    of Requests for Admission with the Clerk of the Court using the CM/ECF system, which will
    send notification of such filing to the following:
                      Anthony G. Simon              asimon@simonlawpc.com
                      Benjamin R. Askew             baskew@simonlawpc.com
                      Anthony R. Friedman           afriedman@simonlawpc.com
                      Carrie L. Roseman             croseman@simonlawpc.com
                      R. Seth Crompton              scrompton@allfela.com
                      Tracey Blasa                  tblasa@allfela.com
                      Jerry McDevitt                jerry.mcdevitt@klgates.com
                      Curtis Krasik                 curtis.krasik@klgates.com

                                             /s/ Dale M. Cendali
                                             Dale M. Cendali (admitted pro hac vice)
                                             Kirkland & Ellis LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             dale.cendali@kirkland.com
                                             Attorney for Defendants Take-Two Interactive
                                             Software, Inc., 2K Games, Inc., 2K Sports, Inc., and
                                             Visual Concepts Entertainment
